
	

113 S2383 IS: Certify It Act of 2014
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2383
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Alexander introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To direct the Office of the Actuary of the Centers for Medicare & Medicaid Services and the Comptroller General of the United States to study the
			 impact of the Patient Protection and Affordable Care Act on small
			 businesses.
	
	
		
			1.
			Short title
			This Act may be cited as the Certify It Act of 2014.
		
			2.
			Study on impact on small business jobs
			
				(a)
				Study and report
				
					(1)
					In general
					Not later than 1 year after the date of enactment of this Act, and December 1 for each of the 4
			 consecutive years
			 thereafter, the Comptroller General of the United States, shall
			 conduct a study on the
			 impact of the Affordable Care Act on small businesses, including—
					
						(A)
						the impact of any increased health insurance costs resulting from the provisions of such Act on
			 economic indicators (including jobs lost, hours worked per employee, and
			 any resulting loss of wages); and
					
						(B)
						the impact of section 4980H of the Internal Revenue Code of 1986 (relating to shared responsibility
			 for employers regarding health coverage) on economic indicators, including
			 any jobs lost.
					
					(2)
					Report
					The Comptroller General of the United States, using data from the Office of the Actuary, Centers
			 for Medicare & Medicaid Services, under section 3 and economic indicators data from other Federal agencies, shall
			 submit to the appropriate committees of Congress a report on the
			 study conducted under paragraph (1).
				
				(b)
				Appropriate committees of congress
				For purposes of this section, the term appropriate committees of Congress means the Committee on Ways and Means, the Committee on Education and the Workforce, the Committee
			 on
			 Energy and Commerce, and the Small Business Committee of the House of
			 Representatives and the Committee on Finance, the Committee on Health,
			 Education, Labor, and Pensions, and the Small Business and
			 Entrepreneurship
			 Committee of the Senate.
			(c)DefinitionsFor purposes of this Act:
					(1)
					Affordable care act
					The term Affordable Care Act means the Patient Protection and Affordable Care Act (Public Law 111–148) and title I and subtitle
			 B of title II of the Health Care and Education Reconciliation Act of 2010
			 (Public Law 111–152).
				(2)Small businessThe term small business means an employer with 250 or fewer employees.
			3.
			Study on impact on small business health insurance
			
				(a)
				Study and report
				
					(1)
					In general
					Not later than 1 year after the date of the enactment of this Act, and December 1 for each of the
			 4 consecutive years thereafter, the
			 Office of the Actuary, Centers for Medicare & Medicaid Services, shall conduct a study on the
			 impact of the Affordable Care Act on small group health insurance
			 costs, including—
					
						(A)
						the impact of requirements and benefits pursuant to such Act on the small group health insurance
			 market, including community rating requirements, minimum actuarial value
			 requirements, requirements to provide for essential health benefits
			 described in section 1302(b) of the Patient Protection and Affordable Care
			 Act (42 U.S.C. 18022(b)), requirements related to cost-sharing, the
			 prohibition on annual and lifetime limits on benefits under section 2711
			 of the Public Health Service Act (42 U.S.C. 300gg–11), prohibitions on
			 cost-sharing requirements for preventive services, and the extension of
			 dependent coverage under section 2714 of the Public Health Service Act (42
			 U.S.C. 300gg–14); and
					
						(B)
						the impact of new taxes and fees on the small group health insurance market costs, including the
			 fee imposed under section 9010 of the Patient Protection and Affordable
			 Care Act (relating to imposition of annual fee on health insurance
			 providers), the transitional reinsurance program contributions, the fees
			 imposed under subchapter B of chapter 34 of the Internal Revenue Code of
			 1986 (relating to the Patient Centered Outcome Research Institute fees),
			 and Exchange assessments or user fees.
					
					(2)
					Report
					The Office of the Actuary, Centers for Medicare & Medicaid Services, in consultation with the Comptroller General for purposes of verifying the
			 methodology,
			 assumptions, validity, and reasonableness of the data used by the
			 Actuary, shall submit to the appropriate committees of Congress a report
			 on the
			 study conducted under paragraph (1).
				
				(b)
				Appropriate committees of congress
				For purposes of this section, the term appropriate committees of Congress means the Committee on Ways and Means, the Committee on Education and the Workforce, the Committee
			 on
			 Energy and Commerce, and the Small Business Committee of the House of
			 Representatives and the Committee on Finance, the Committee on Health,
			 Education, Labor, and Pensions, and the Small Business and
			 Entrepreneurship
			 Committee of the Senate.
			
			4.
			One-year delay for employer mandate in case of negative impact on small business(a)
				In generalIf the Comptroller General of the United States or the Office of the Actuary, Centers for Medicare & Medicaid Services, determines in any report submitted under section 2
			 or 3 that the Affordable Care Act has caused net employment loss amongst
			 small businesses or caused small group health insurance costs to rise,
			 section 4980H of the Internal Revenue Code of 1986 shall not apply for
			 months beginning during the 1-year period beginning on the date of the
			 submission of such report.
			(b)Failure To submitIf the Comptroller General of the United States or the Office of the Actuary, Centers for Medicare & Medicaid Services, fails to submit a report in accordance with the timelines specified in this
			 Act, section
			 4980H of the Internal Revenue Code of 1986 shall not apply the
			 following calendar year.
